UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 17, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip code) (317) 633-4100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” inRule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer X Non-accelerated filer (Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As ofJanuary 20, 2009,28,710,292shares of the registrant’s Common Stock, $.50 par value, were outstanding. THE STEAK N SHAKE COMPANY FORM 10-Q TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position (Unaudited) as ofDecember 17, 2008 and September 24, 2008 3 Condensed Consolidated Statements of Operations (Unaudited) for theTwelve Weeks EndedDecember 17, 2008 and December 19, 2007 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for theTwelve Weeks EndedDecember 17, 2008 and December 19, 2007 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION ITEM 6. EXHIBITS 24 SIGNATURES 25 2 Table of Contents PARTI.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position The Steak n Shake Company (Amounts in $000s except share and per share data) December 17, September 24, 2008 2008 (Unaudited) (Unaudited) Assets: Current Assets Cash and cash equivalents $ 25,636 $ 6,855 Receivables, net 5,634 15,622 Inventories 7,439 6,795 Deferred income taxes 2,902 3,260 Assets held for sale 23,240 25,395 Other current assets 3,945 3,009 Total current assets 68,796 60,936 Net property and equipment 423,671 432,690 Goodwill 14,503 14,503 Other intangible assets, net 1,720 1,765 Other assets 9,433 10,242 Total assets $ 518,123 $ 520,136 Liabilities and Shareholders' Equity: Current Liabilities Accounts payable $ 26,923 $ 25,302 Accrued expenses 30,272 31,685 Current portion of long-term debt 5,732 733 Line of credit 19,840 14,180 Current portion of obligations under leases 4,336 4,417 Total current liabilities 87,103 76,317 Deferred income taxes 2,584 2,209 Other long-term liabilities 7,225 7,439 Obligations under leases 133,708 134,809 Long-term debt 6,308 15,783 Commitments and Contingencies Shareholders' Equity: Common stock - $0.50 stated value, 50,000,000 shares authorized - shares issued: 30,332,839 15,166 15,166 Additional paid-in capital 128,552 128,526 Retained earnings 158,293 161,733 Treasury stock - at cost: 1,622,548 shares as of December 17, 2008; 1,760,531 shares as of September 24, 2008 (20,816 ) (21,846 ) Total shareholders' equity 281,195 283,579 Total liabilities and shareholders' equity $ 518,123 $ 520,136 See accompanying notes. 3 Table of Contents Condensed Consolidated Statements of Operations The Steak n Shake Company (Amounts in $000s except share and per share data) Twelve Weeks Ended December 17, December 19, 2008 2007 (Unaudited) (Unaudited) Revenues: Net sales $ 130,719 $ 135,496 Franchise fees 958 900 Total revenues 131,677 136,396 Costs and Expenses: Cost of sales 32,031 32,684 Restaurant operating costs 74,682 75,810 General and administrative 8,586 10,134 Depreciation and amortization 7,392 7,658 Marketing 7,543 6,001 Interest 3,602 3,313 Rent 3,565 3,208 Pre-opening costs — 454 Asset impairments and provision for restaurant closing 176 — Other expense (income), net 81 (451 ) Total costs and expenses 137,658 138,811 Loss Before Income Taxes (5,981 ) (2,415 ) Income Taxes (2,541 ) (1,228 ) Net Loss $ (3,440 ) $ (1,187 ) Basic Loss Per Common and Common Equivalent Share $ (0.12 ) $ (0.04 ) Diluted Loss Per Common and Common Equivalent Share $ (0.12 ) $ (0.04 ) Weighted Average Shares and Equivalents: Basic 28,301,779 28,157,379 Diluted 28,301,779 28,157,379 See accompanying notes. 4 Table of Contents Condensed Consolidated Statements of Cash Flows The Steak n Shake Company (Amounts in $000s) Twelve Weeks Ended December 17, December 19, 2008 2007 (Unaudited) (Unaudited) Operating Activities: Net loss $ (3,440 ) $ (1,187 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 7,392 7,658 Provision for deferred income taxes 733 262 Asset impairments and provision for restaurant closing 176 — Non-cash expense for stock-based compensation and deferred rent 1,230 714 Gain on disposal of property (59 ) (343 ) Changes in receivables and inventories 9,570 856 Changes in other assets (1,104 ) 84 Changes in accounts payable and accrued expenses 1,094 (830 ) Net cash provided by operating activities 15,592 7,214 Investing Activities: Additions of property and equipment (1,974 ) (13,403 ) Proceeds from property and equipment disposals 5,056 6,610 Net cash provided by (used in) investing activities 3,082 (6,793 ) Financing Activities: Net proceeds from line of credit facility 5,660 715 Principal payments on long-term debt (4,476 ) (22 ) Principal payments on direct financing lease obligations (1,066 ) (757 ) Proceeds from exercise of stock options — 140 Excess tax benefits from stock-based awards — 10 Repurchase of employee shares for tax withholding (11 ) — Net cash provided by financing activities 107 86 Increase in Cash and Cash Equivalents 18,781 507 Cash and Cash Equivalents at Beginning of Period 6,855 1,497 Cash and Cash Equivalents at End of Period $ 25,636 $ 2,004 See accompanying notes. 5 Table of Contents Notes to CondensedConsolidated Financial Statements The Steak n Shake Company (Unaudited) (Amounts in $000s, except share and per share data) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of The Steak n Shake Company (“we”, “us”,the “Company” or “Steak n Shake”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in theUnited Statesof Americafor complete financial statements. In our opinion, all adjustments considered necessary to present fairly the condensed consolidated Statements of Financial Position as of December 17, 2008 andthe condensed consolidated Statements of Operations and Statements of Cash Flows for the twelve weeks ended December 17, 2008 and December 19, 2007 have been included. The condensed consolidated Statements of Operations for the twelve weeks ended December 17, 2008 and December 19, 2007 are not necessarily indicative of the consolidated Statements of Operations for the entire fiscal years.For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 24, 2008. 2.Seasonal Aspects We have substantial fixed costs which do not decline as a result of a decline in sales. Our firstand second fiscal quarters, which include the winter months, usually reflect lower average weekly unit volumes as compared to the third and fourth fiscal quarters.
